DETAILED ACTION
Status of Claims
	Claims 1, 3, 6-10 and 14-20 are pending.
	Claims 2, 4-5, 11-13 and 21 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel K. McCormick on 28 October 2021.

The application has been amended as follows: 

Please re-write claim 1 as follows:
Claim 1. An electroplating system comprising:

	an external seal member comprising an inner annular radius and an outer annular radius, wherein the external seal member is vertically aligned with an extends inward of the contact extensions at the inner annular radius of the external seal member, [[and]] wherein the external seal member comprises an interior surface at least partially facing the contact extensions, an exterior surface opposite the interior surface, and an inner sidewall extending between the interior surface and the exterior surface at the inner annular radius, and wherein the external seal member comprises a glass-filled polypropylene; and
	an internal seal member extending in contact with the external seal member a first distance along the interior surface of the external seal member from the inner annular radius, wherein the internal seal member comprises a deformable material configured to support a substrate between the internal seal member and the plurality of contact extensions and wherein the internal seal member comprises thermoplastic vulcanizate or styrene ethylene butylene styrene.

Please cancel claim 2. 

Please re-write claim 3 as follows:
Claim 3. The electroplating system of claim [[2]] 1, wherein an interface of the external seal member and the internal seal member comprises a preformed interphase  
Please cancel claims 4-5. 

Please re-write claim 9 as follows:
Claim 9. An electroplating system seal comprising:
	an external seal member comprising an inner annular radius and an outer annular radius, wherein the external seal member comprises an interior surface, an exterior surface opposite the interior surface, and an inner sidewall extending between the interior surface and the exterior surface at the inner annular radius, and wherein the external seal member comprises a glass-filled polypropylene; and
	an internal seal member extending a first distance along the interior surface of the external seal member from the inner annular radius, wherein an interface between the internal seal member and the external seal member comprises an adhesive-free coupling between the external seal member and the internal seal member, [[and]] wherein the internal seal member extends inward of the external seal member, [[and]] wherein the internal seal member extends vertically along the inner sidewall of the external seal member at the inner annular radius of the external seal member, wherein the internal seal member extends in contact with the inner sidewall of the external seal member at the inner annular radius of the external seal member, and wherein the internal seal member comprises thermoplastic vulcanizate or styrene ethylene butylene styrene.

Please cancel claims 11-12. 

Pleas re-write claim 19 as follows:
Claim 19. An electroplating system comprising:
	an annular busbar comprising an inner annular radius and an outer annular radius, wherein the annular busbar comprises a plurality of contact extensions disposed along the inner annular radius, and wherein the annular busbar comprises an outer sidewall at the outer annular radius;
	an external seal member comprising an inner annular radius and an outer annular radius, wherein the external seal member comprises a glass-filled polypropylene, wherein a portion of the external seal member is vertically aligned with and extends inward of the contact extensions at the inner annular radius of the external seal member, wherein the external seal member comprises an interior surface at least partially facing the contact extensions, an exterior surface opposite the interior surface, and an inner sidewall extending between the interior surface and the exterior surface at the inner annular radius, and wherein the external seal member extends outward of the annular busbar at the outer annular radius of the external seal member and vertically along the outer sidewall of the annular busbar; and
	an internal seal member extending in contact with the external seal member a first distance along the interior surface of the external seal member from the inner annular radius, wherein the internal seal member comprises thermoplastic vulcanizate or styrene ethylene butylene styrene, and wherein the internal seal member is configured to support a substrate between the internal seal member and the plurality of contact extensions. 

Please re-write claim 20 as follows:
Claim 20.  The electroplating system of claim 19, wherein the external seal member defines a recessed ledge along the exterior surface between the inner annular radius and the outer annular thermoplastic vulcanizate or styrene ethylene butylene styrene is positioned along the recessed ledge.  

Please cancel claim 21.  

Allowable Subject Matter
Claims 1, 3, 6-10 and 14-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose the combination of the external seal member and internal seal member as claimed of claims 1, 9 and 19, separately.  
The closest prior art includes the teachings of Keigler (US 2002/0144900) which discloses a sealing element (14) [0024], (Figures 2-3), however the sealing element of Keigler is a single member not formed of a glass-filled polypropylene and thermoplastic vulcanizate or styrene ethylene butylene styrene. The closest prior art also includes the teachings of Woodruff et al. (US 6,309,520) which was described in the Office action dated 29 January 2021.  Briefly, Woodruff et al. disclose a seal member (36) and a backing (60).  The teachings of Woodruff et al. fail to disclose the claimed contact between the external seal member and the internal seal member.  The teachings of Yoshioka et al. (US 2015/0068890) which are also described in the Office action dated 29 January 2021 include a sealing member (33) and an annular seal packing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795